Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el
Juez Asociado Señor Rebollo López.
Hasta hoy, creíamos que “un pleito se inicia[ba] con la presentación de una demanda”. Ignoramos cómo y según qué razonamiento peregrino cabe sostener que una moción para dejar sin efecto una sentencia por falta de jurisdicción, presentada y discutida por las partes —y resuelta por el tribunal “dentro del mismo pleito”— constituye un pleito independiente.
Con el mayor de los respetos, estamos ante una decisión errada. En lo conceptual, la opinión mayoritaria no sólo da la espalda a nuestra doctrina jurisprudencial, sino que pa-*249radójicamente relega a segundo plano y omite la observan-cia del vital trámite de emplazamiento. Trámite que preci-samente invoca la peticionaria Fajardo Farms Corp. para argüir la nulidad de la sentencia. En el aspecto técnico pro-cesal, tal opinión omite la presentación de una demanda, su contestación, la disponibilidad de los mecanismos de descubrimiento de prueba, así como los demás trámites esenciales. En el ámbito fiscal, menoscaba el erario al pres-cindir de la cancelación de los derechos arancelarios. Sin más profundizar, podemos observar que la mayoría, a priori, injustificadamente cataloga “como sentencia” lo que, hasta hoy, para todo versado en el campo del derecho era un incidente post sentencia, cuya solución recaía mediante una resolución. Ello persigue el único propósito de, norma-tivamente, forzar y otorgarle jurisdicción al Tribunal de Circuito de Apelaciones donde no la tiene.
La opinión mayoritaria ignora y descarta todo el corpus jurisprudencial expositivo de que, por su carácter privile-giado, la falta de jurisdicción sobre una parte —como una de las causales para dejar sin efecto y anular una senten-cia bajo la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III— no está sujeta al término de seis (6) meses. Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986);(1) Figueroa v. Banco de San Juan, 108 D.P.R. 680, 688 (1979). Elaboremos.
HH
El 27 de abril de 1990, el Banco Santander instó una acción para el cobro de dinero y la ejecución de hipoteca *250contra Fajardo Farms Corporation y el Sr. Phillip Diorio. Luego de infructuosas gestiones para diligenciar personal-mente los emplazamientos, el tribunal autorizó hacerlo mediante edictos. Publicados y expirados los plazos para contestar, ninguno de los demandados compareció. El 11 de abril de 1991 el entonces Tribunal Superior, Sala de Hu-macao (Hon. Luis F. Mojica Sandoz, Juez), declaró con lu-gar la demanda, dictó una sentencia en rebeldía y ordenó notificarla mediante edictos el 13 y 20 de mayo de 1991.
Con posterioridad, en noviembre de 1991, se ejecutó la sentencia mediante la venta en pública subasta y adjudica-ción de las fincas hipotecadas en favor del Banco Santander.
El 11 de mayo de 1994, transcurridos aproximadamente tres (3) años de ser final y firme la sentencia, Fajardo Farms, sin someterse “a la jurisdicción”, por conducto del Ledo. Enrique Rodríguez Negrón, secretario de la corpora-ción,(2) pidió el relevo de ésta. Adujo nulidad, porque nunca se adquirió jurisdicción debido a alegados vicios en el dili-genciamiento negativo de los emplazamientos.(3) Nada en la moción sugiere, ni siquiera remotamente, que se trataba de un “pleito independiente” de forma tal que alertara al Banco Santander de ese trámite.
Oportunamente Banco Santander se opuso.(4) El tribu*251nal (Hon. Francisco J. Viera Cruz, Juez) celebró una vista para discutir la moción en la cual las partes sometieron sus documentos en apoyo de sus respectivas contenciones. Por Resolución de 17 de enero de 1995, que fue notificada el 19, denegó el relevo. Fundamentó así su negativa:
Ante los hechos que surge [sic] dé la prueba aportada por las partes, es evidente que Fajardo Farms desde el año 1988, in-cumplió con su obligación bajo los Arts. 301 al 303 de la ley de Corporaciones, 14 LPRA Secs. 1301 a 1303 de mantener una oficina principal con agente residente a cargo de dicha oficina en Puerto Rico y de registrar en el Departamento de Estado el cambio de dirección de dicho agente y de dicha oficina, toda vez que Arthur Clemens había abandonado la oficina que aparecía registrada en el Departamento de Estado desde ese año, sin no-tificar cambio alguno. Por tanto, hubiera sido un acto fútil el tratar de emplazarlo en la vieja dirección registrada. El empla-zador en cambio fue a la última dirección conocida que Fajardo Farms informó al banco en Puerto Rico en la que el diligencia-miento fue negativo. Esto, porque ya desde el año 1984 el señor Diorio se había mudado al Estado de Florida, dirección que también conocía el Banco. (Enfasis suplido.) Resolución de 17 de enero de 1995, págs. 26-27.
El 27 de enero de 1995, Fajardo Farms Corporation, inexplicablemente, solicitó del tribunal unas determinacio-nes de hecho adicionales y, el 8 de febrero, presentó una moción de reconsideración. Sin trámite ulterior, ambas fue-ron declaradas sin lugar el 10 de febrero y notificadas el 13.
*252El 8 de marzo de 1995, Fajardo Farms Corporation pre-sentó un escrito de apelación ante el Tribunal de Circuito de Apelaciones. El foro apelativo (Hons. López Vilanova, Delgado Hernández y Rodríguez García, Jueces), acogió co-rrectamente el recurso como certiorari y lo desestimó por haber sido presentado expirado los treinta (30) días expre-samente dispuestos en el Art. 4.002(c) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k(c)). Concluyó que, tratándose de una resolución en incidente post sentencia bajo la Regla 49.2 de Procedimiento Civil, supra, las mociones sobre determinaciones adicionales de hecho, así como las de reconsideración, no interrumpieron el término para apelar y que, en consecuencia, carecía de jurisdicción.
II
La opinión mayoritaria revoca. En un acto de “malaba-rismo jurídico”, ésta caracteriza el trámite según la citada Regla 49.2 como un “pleito independiente” para arribar a la conclusión de que el tribunal de instancia no dictó una resolución sino una sentencia y, por ende, las mociones alu-didas interrumpieron el término para apelar; en conse-cuencia, el Tribunal de Circuito de Apelaciones tenía jurisdicción.
Esa tesis descansa en cuatro (4) supuestos equivocados. Primero, transcurrido el plazo de seis (6) meses dispuesto en la Regla 49.2, supra, Fajardo Farms Corporation no po-día presentar una moción de relevo de sentencia bajo el fundamento de nulidad de sentencia, sino que tenía que acudir a un pleito independiente. Segundo, como el Banco Santander no presentó como defensa la falta de jurisdic-ción sobre su persona —por no haber sido emplazado— se sometió a la jurisdicción del tribunal en este nuevo “pleito independiente”. Tercero, el tribunal de instancia no deses-timó la moción de plano, sino que, para dilucidarla, celebró *253una vista evidenciaría. Cuarto, aun cuando el tribunal de instancia denominó su dictamen como resolución, no fue tal cosa, pues la emitió en sus méritos y fundamentada, y por ende, fue en realidad una sentencia.
De entrada entendemos que la mayoría olvida que la reclamación original había sido adjudicada previamente mediante una sentencia, incluso ejecutada con la venta de los inmuebles.
La Regla 49.2, supra, provee un mecanismo procesal postsentencia.(5) Cuando la moción de relevo se funda-menta en un fraude al tribunal o cuando es nula, no está sujeta al plazo de seis (6) meses que establece la regla. Martínez v. Tribunal Superior, 83 D.P.R. 358, 370 (1961); Sucn. Rosario v. Sucn. Cortijo, 83 D.P.R. 678, 682 (1961).(6)
La razón es sencilla: la falta de jurisdicción in personam es un impedimento infranqueable. Anula todo trámite judicial. Si un tribunal nunca adquirió jurisdicción sobre un demandado, el dictamen es nulo y no está sujeto al plazo extintivo de seis (6) meses dispuesto en la Regla 49.2, supra, para la presentación de una moción de relevo de sen-tencia o un pleito independiente.
Esta normativa derrota la contención mayoritaria de que, transcurridos seis (6) meses, era improcedente la pre-sentación de una moción de relevo bajo la Regla 49.2. Opinión del Tribunal, págs. 245-246. Es obvio que el tribunal de instancia tenía la facultad para atender la moción de Fajardo Farms Corporation y emitir la resolución correspondiente. Tratándose de un procedimiento postsen-tencia, su determinación era revisable exclusivamente me-diante el recurso de certiorari. Neptune Packing Corp. v. *254Wackenhut Corp., 120 D.P.R. 283 (1988); Negrón Rivera y Bonilla, Ex parte, 120 D.P.R. 61 (1987); Ostolaza v. F.S.E., 116 D.P.R. 700 (1985); González v. Chávez, 103 D.P.R. 474 (1975).
I-H HH I — i
La mayoría confunde y equipara la vista celebrada por el tribunal de instancia con la vista en su fondo de un pleito independiente. Ignora así que una moción bajo la Regla 49.2 “se presenta como una moción dentro de la misma acción cuya sentencia trata de anularse”. (Enfasis suplido.) Suárez Fuentes v. Tribunal Superior, 88 D.P.R. 136, 150 (1963). Por haberse planteado la nulidad de sen-tencia, era menester brindarle la oportunidad a Fajardo Farms Corporation de probar “sus alegaciones mediante la celebración de una vista en sus méritos”. G.A.C. Fin. Corp. v. Rodríguez, 102 D.P.R. 213, 217 (1974). Véase Martínez v. Tribunal Superior, supra. Esa vista no transformó la mo-ción en una vista en los méritos de un pleito independiente. Precisamente, para resolverla, el tribunal recibió la prueba documental y escuchó los argumentos orales de los abogados. Aún así, la mayoría desvirtúa ese trámite y erróneamente concluye que correspondió al de un pleito independiente. Olvida el principio fundamental del derecho procesal consagrado en la Regla 2 de Procedimiento Civil, 32 L.P.R.A. Ap. III: “Un pleito se inicia con la presentación de la demanda en el tribunal.” Lanzó Llanos v. Banco de la Vivienda, 133 D.P.R. 507 (1993). Véase: Alicea Álvarez v. Valle Bello, Inc., 111 D.P.R. 847 (1982); Figueroa v. Banco de San Juan, supra.
En autos, Fajardo Farms Corporation nunca presentó una demanda contra el Banco de Santander; reiteramos que sólo presentó una moción de relevo, la cual fue trami-tada bajo el mismo epígrafe y número del pleito original. Incluso, en su moción, Fajardo Farms Corporation hizo la *255salvedad de que no se sometía a la jurisdicción del tribunal. ¿Cómo reconciliar esa reserva jurisdiccional con la tesis mayoritaria de pleito independiente? Habría que olvidar que quien inicia un pleito se somete a la jurisdic-ción del tribunal.
Lo expuesto se agrava con la sorpresiva conclusión ma-yoritaria de que el Banco Santander renunció a ser empla-zado cuando no presentó dicha defensa en la vista. La ma-yoría pierde de perspectiva que se trataba aquí de un incidente dentro del mismo pleito. Hasta hoy, ni el Banco Santander ni nadie conocía que una moción no era tal, sino un nuevo pleito independiente. Es obvio, que Banco San-tander no tenía que presentar dicha defensa. La mayoría olvida que “para adquirir jurisdicción sobre el demandado en el pleito independiente, hay que emplazarlo distinto a cuando el escrito se ampara en la Regla 49.2”. J. A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1986, Vol. II, pág. 273. O sea, cuando se solicita la nulidad de la sentencia mediante una acción independiente, se requiere el emplazamiento de la parte contraria. Suárez Fuentes v. Tribunal Superior, supra.
IV
Finalmente, es evidente que el dictamen emitido por el tribunal de instancia el 17 de enero de 1991 no fue una sentencia, sino una resolución. El que el foro de instancia la resolviera en sus méritos y expusiera fundamentos, no varía su naturaleza. Simplemente siguió la directriz sen-tada en Rodríguez v. Nasrallah, 118 D.P.R. 93, 96 esc. 3 (1986). Sabido es que “el término ‘resolución' tiene la con-notación clásica familiar de un dictamen interlocutorio, ex-cepto cuando se dicta en incidentes posteriores a una sen-tencia final”. (Enfasis suplido.) Sánchez v. Municipio de Cayey, 94 D.P.R. 92, 99 (1967). En contraste, el término *256“ ‘sentencia’ ... incluye cualquier determinación del tribunal que resuelva finalmente la cuestión litigiosa y de la cual pueda apelarse o solicitarse revisión”. (Enfasis en el original suprimido y énfasis suplido.) Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642, 651 (1987).
“Una sentencia es [final o] definitiva cuando resuelve el caso en sus méritos y termina el litigio entre las partes, en forma tal que no queda pendiente nada más que la ejecu-ción de la sentencia” (Enfasis suplido.) Camaleglo v. Dorado Wings, Inc., 118 D.P.R. 20, 26 esc. 4 (1986). Véanse: Cortés Román v. E.L.A., 106 D.P.R. 504, 509 (1977); Dalmau v. Quiñones, 78 D.P.R. 551, 556 (1955). En el caso ante nos, la sentencia que resuelve la verdadera controversia entre las partes — el cobro de dinero y la ejecución de la hipoteca— fue dictada el 11 de abril de 1991 y advino final y firme. Posteriormente, se ejecutó mediante la venta en su-basta pública de las dos (2) fincas en noviembre de ese mismo año. Es decir, al momento del tribunal emitir su resolución dispositiva de la moción de relevo de sentencia —enero de 1995— no existía controversia alguna sobre los méritos del cobro de dinero entre Banco Santander y Fa-jardo Farms Corporation.
Forzoso es concluir entonces que la decisión mayoritaria es jurídicamente insostenible e injusta. Confirmaríamos.

 La similitud de esa decisión con el caso ante nos es sorprendente. Allí, la parte afectada por la sentencia también presentó al cabo de tres (3) años una moción de relevo. Alegó una falta de jurisdicción sobre su persona. El tribunal de instancia emitió una resolución y concedió el relevo. A través de certiorari, revocamos al con-cluir que la parte fue debidamente emplazada. Aunque la parte que se opuso al relevo argumentó la improcedencia de la moción por haber sido presentada luego de los seis (6) meses, no acogimos el planteamiento. Resolvimos la cuestión en sus méritos.


 Así se desprende del Registro de Testimonios del notario Carlos Colón Mar-chand, ante quien compareció el licenciado Rodríguez Negrón, como Secretario de Fajardo Farms Corporation, para jurar diversos acuerdos corporativos.


 Con su moción, Fajardo Farms Corporation acompañó varias certificaciones expedidas por el Departamento de Estado en las cuales se hace constar: la natura-leza de la corporación; el nombre del agente residente —Sr. Arthur Clemens— así como la dirección de las oficinas de la corporación, según consta en sus archivos.


 En su oposición, el Banco Santander incluyó los documentos siguientes:
1. Certificación expedida por el Departamento de Estado en la cual se expresa que, de 1982 a 1992, Fajardo Farms Corporation no presentó ante ese departamento los informes anuales requeridos por la Ley General de Corporaciones. 14 L.P.R.A. secs. 2301-2304.
2. Certificación expedida por el Registrador de la Propiedad, en relación con el Edificio Midtown, oficina Núm. 103. Ésta refleja que ni la corporación ni su agente residente fueron titulares registrados de dicha finca, la cual conforme al Departa-mento de Estado, es la sede de la corporación.
*2513. Declaración jurada suscrita por el Sr. Federico Buendía —administrador del edificio— en la que expresa que hasta el 1ro de enero de 1987 el Sr. Arthur Clemens ocupó la oficina Núm. 103 y, luego de esta fecha, hasta el 31 de marzo de 1988, la referida oficina fue ocupada por la empresa Accounting & Management Institute. Declaró, además, que el señor Clemens nunca volvió a ser inquilino del edificio.
4. Declaración jurada suscrita por el Sr. Angel Franco —ex empleado del señor Diorio— en la que manifiesta que de 1981 a 1983, el señor Diorio mantuvo su oficina en el Edifico de Fomento, Ave. Ponce de León. Posteriormente él se trasladó a la Ave. Ponce de León Núm. 406 y, según su conocimiento, durante 1984 el señor Diorio se mudó al estado de Florida.
5. Declaración jurada suscrita por la Sra. Myriam Rivera Ramos, en la que hace constar que durante el período comprendido entre el 1ro de enero de 1987 al 31 de marzo del 1988, se desempeñó como Secretaria para la empresa “Accounting & Management Institute”, la cual ocupaba la oficina Núm. 103 del Edificio Midtown.


 En lo pertinente, “no limita el poder del tribunal para ... (b) conceder un remedio a una parte que en realidad no hubiese sido emplazada”.


 En Sucn. Rosario v. Sucn. Cortijo, 83 D.P.R. 678, 682-683 (1961), añadimos que dicho término tampoco aplicaba cuando era por nulidad de sentencia. Expresa-mos: “ ‘[¡Igualmente, un tribunal tiene poder inherente, irrespectivamente del esta-tuto, para corregir sus expedientes dejando sin efecto una sentencia que es nula de su propia faz.’ ” (Énfasis suplido.) íd.